              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
ANTHONY JOHNSON, JR.,                     :    Civil No. 1:21-CV-0017
                                          :
            Petitioner,                   :
                                          :
            v.                            :
                                          :
ERIC BRADLEY,                             :
                                          :
            Respondent.                   :    Judge Jennifer P. Wilson

                                MEMORANDUM

      Pending before the court is a petition for writ of habeas corpus pursuant to

28 U.S.C. § 2241 filed by self-represented inmate Anthony Johnson seeking an

order compelling the Bureau of Prisons (“BOP”) to place him in a residential

reentry center (“RRC”) for the maximum time permissible for the remainder of his

sentence in accordance with the Second Chance Act of 2007, Pub. L. No. 110–199,

122 Stat. 657 (2008). (Doc. 1.) For the reasons that follow, the petition will be

denied.

              FACTUAL BACKGROUND AND PROCEDURAL HISTORY

      Petitioner Anthony Johnson, Jr., (“Petitioner” or “Johnson”) is a federal

inmate currently incarcerated at the Canaan United States Penitentiary in Waymart,

Pennsylvania. On July 14, 2010, Johnson was sentenced to a term of

imprisonment of 120 months’ imprisonment by the United States District Court for

the Western District of Pennsylvania for two counts of possession with intent to
distribute 5 or more grams of cocaine base (crack) and possessing a firearm in

furtherance of a drug trafficking crime. See United States v. Johnson, Crim. No.

2:08-285, 2021 WL 268887, at *1 (W.D. Pa. Jan. 27, 2021) (denying Petitioner’s

request for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A) finding

inter alia that Johnson would pose a significant danger to the community if

released). Additionally, he was sentenced to a term of 5 years’ supervised release

on each count, to be served concurrently. (Id.) At some point, Petitioner was

released on supervision. On July 16, 2018, following a hearing, Johnson’s

supervised release was revoked, and the Western District of Pennsylvania court

imposed a concurrent sentence of 50 months’ imprisonment, followed by a new

term of supervised release of 5 years. (Id.) Johnson’s current projected release

date is November 14, 2021.1 (Doc. 7-1, p. 6.)2

          On July 1, 2020, Petitioner’s Unit Team individually considered him for

RRC placement in accordance with the Second Chance Act utilizing the five factor

criteria set forth in 18 U.S.C. § 3621(b) and BOP Program Statement 7310.04.

(Doc. 7-1, p. 10.) After reviewing and considering facility resources, offense

conduct, prisoner, court statement and “sentencing commission,” the Unit Team

did not recommend Johnson for RRC placement because “[i]n 2017 while in a


1
    See https://www.bop.gov/inmateloc/ (last visited Jun. 28, 2021).
2
    For ease of reference, the court utilizes the page numbers from the CM/ECF header.
                                                  2
Residential Reentry Center, inmate Johnson was sanctioned for prohibited act,

code 102/Escape, whereas he was arrested for new criminal conduct and failed to

return to placement.” (Id., pp. 10–18.)

      Petitioner challenges his Unit Team’s determination to deny him RRC

release based on his prior history of escape from supervised release. (Doc. 1.) He

argues the BOP violated his due process rights by not providing him with a

complete RRC review based on his individual needs. Specifically, he charges that

the BOP failed to consider that his serious back and neck disorder will require

intensive rehabilitation prior to him returning to gainful employment. (Doc. 1, pp.

7–8.) He states he is not a sex offender, does not have outstanding detainers or

charges, and does not pose a significant threat to the community and therefore

should be permitted placement in an RRC. (Id., p. 8.) By way of remedy,

Petitioner seeks an order requiring the BOP to reassess and reconsider its RRC

placement decision, or an order requiring the BOP to immediately transfer him to

an RRC placement for the remainder of his sentence. (Id.)

      Respondent argues the court lacks jurisdiction to review the BOP’s

individualized determination regarding Petitioner’s RRC placement. Alternatively,

the Respondent argues that the BOP did not abuse its discretion when it properly

reviewed Johnson’s case on an individualized basis and followed 18 U.S.C. §

3621(b) in deciding not to recommend his placement in RRC. (Doc. 7.)

                                          3
                                   JURISDICTION

      Johnson challenges the BOP’s denial of his pre-release placement in a

residential reentry center pursuant to 28 U.S.C. § 2241. Section 2241 is the proper

vehicle for a federal inmate to challenge “the fact or length of confinement” or the

“execution” of his confinement. See Preiser v. Rodriguez, 411 U.S. 475, 494

(1973); Woodall v. Fed. Bureau of Prisons, 432 F.3d 235, 243 (3d Cir. 2005)

(holding A[c]arrying out a sentence through detention in a [RRC] is very different

from carrying out a sentence in an ordinary penal institution,@ the petition

Acrosse[d] the line beyond a challenge to, for example, a garden variety transfer,@

and was properly brought pursuant to § 2241) Accordingly, Johnson’s petition is

properly before the court under 28 U.S.C. § 2241.

                               STANDARD OF REVIEW

      The BOP has discretion to grant or refuse the placement of an inmate in

community confinement. However, the exercise of that discretion must be based

on the factors set forth in 18 U.S.C. § 3624(c). Woodall, 432 F.3d at 249. The

court’s review of a RRC placement decision is limited to whether the BOP abused

that discretion. See Vasquez v. Strada, 684 F.3d 431, 434 (3d Cir. 2012) (citing

Barden v. Keohane, 921 F.2d 476, 478 (3d Cir. 1991).)




                                          4
                                       DISCUSSION

         It is well-established that prisoners do not have a constitutional right to be

housed in the institution of their choice. Olim v. Wakinekona, 461 U.S. 238, 249

(1983); McKune v. Lile, 636 U.S. 24, 39 (2002). Once judicially committed to the

custody of the BOP, the Attorney General, acting through the BOP, is responsible

for calculating the duration and location of service of an offender’s sentence. See

18 U.S.C. § 3621(a), (b); 18 U.S.C. § 3624(c); see also United States v. Delacruz,

NO. 17-77, 2020 WL 3405723, at *4 (M.D. Pa. Jun. 19, 2020) (“[T]he Court is

without authority to control the BOP’s placement of Defendant–the Court can

neither directly assign Defendant to home confinement nor direct the BOP to do

so.”).

         The Second Chance Act of 2007 permits eligible inmates the opportunity to

serve some or all of the final twelve months of their sentence in a community

correctional facility, also known as a halfway house, or RCC. See 18 U.S.C. §

3614(c)(1). The maximum allowable placement in an RRC is 12 months. Id.

The 12-month period is a statutory maximum and it is not mandatory that prisoners

receive 12-months of pre-release placement. See 18 U.S.C. § 3624(c); Woodall,

432 F.3d at 251 (stating that fact that “the BOP may assign a prisoner to [an RRC

placement] does not mean that it must”).




                                             5
      When evaluating an individual for pre-release custody, and the appropriate

length of such a placement, the BOP is required to consider the inmate “on an

individual basis” an “in a manner consistent with [18 U.S.C. § 3621(b)],” which

sets forth five factors to be considered. See 18 U.S.C. § 3624(c)(6). The five

factors are: (1) the resources of the facility contemplated; (2) the nature and

circumstances of the offense; (3) the history and characteristics of the prisoner; (4)

any statement by the court that imposed the sentence – (a) concerning the purpose

for which the sentence to imprisonment was determined to be warranted; or (B)

recommending a type of penal or correctional facility as appropriate; and (5) any

pertinent policy statement issued by the Sentencing Commission. See 18 U.S.C. §

3621(b); Vasquez, 684 F.3d at 434.

      Here, Johnson does not argue that the BOP did not consider him for RRC

placement. Rather, he argues the BOP did not “properly” consider his placement

in a manner “that would afford [him] a reasonable opportunity to adjust and

prepare for reentry back into community.” (Doc. 1, p. 6.) He cites the BOP’s

refusal to refer him for RRC placement based on his previous 2017 pre-release

failure, i.e. escape or absconding from supervision, inappropriate. He also asserts

the BOP did not consider his serious spine and cervical condition that will impact

his ability to transition back into society without intensive rehabilitation, allegedly

only available to him outside of prison. (Id., pp. 7-8.)

                                           6
      While Johnson argues that he does “not pose a significant threat to

community,” id., p. 8, the BOP and Johnson’s sentencing court disagree. See

United States v. Johnson, Crim. No. 08-285, 2020 WL 2042340, at *3 (W.D. Pa.

April 27, 2020) (denial of reduction of sentence under the First Step Act based in

part on finding that “Johnson poses a danger to the community if released.”),

denying reconsideration, 2020 WL 2475661 (W.D. Pa. May 13, 2020); see also

United States v. Johnson, Crim. No. 2:08-285, 2021 WL 268887 (W.D. Pa. Jan. 27,

2021) (denying motion for compassionate release pursuant to 18 U.S.C. § 3582(c)

based on Johnson’s back and neck injuries). However, it is not this court’s place to

determine whether Johnson does or does not pose a significant threat to the

community if granted any measure of prerelease RRC placement. The court’s role

is limited to whether the BOP exceeded its legal authority, acted in an

unconstitutional manner, or failed to follow statutory or regulatory authority when

considering him for RRC placement pursuant to 18 U.S.C. § 3621(b). See

Vasquez, 684 F.3d at 434.

      A review of the exhibits provided by the Respondent demonstrates that

Johnson received an individualized assessment for RRC placement using the

factors enumerated at 18 U.S.C. § 3621. Johnson’s Individualized Need Plan took

into consideration his offenses, prior prerelease failure, institutional education and

programming participation, disciplinary history for the six months prior to his

                                           7
review, mental health and medical status including medical limitations for job

placement were considered by his Unit Team. (Doc. 7-1, pp. 3–18.) While

Johnson is obviously disappointed with his Unit Team’s determination, that fact

alone does not prove an abuse of discretion. The bottom line here is that there is

neither a factual nor legal basis to warrant relief from the BOP’s discretionary

determination not to recommend Johnson for RRC placement.

                                   CONCLUSION

      There is no evidence that the BOP abused its discretion when Johnson’s Unit

Team individually considered him for RRC placement using the five criteria found

in 18 U.S.C. § 3621(b). Accordingly, Johnson’s petition for writ of habeas corpus

filed pursuant to 28 U.S.C. § 2241 will be denied.

                                              s/ Jennifer P. Wilson
                                              JENNIFER P. WILSON
                                              United States District Court Judge
Dated: July 6, 2021                           Middle District of Pennsylvania




                                          8
